DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to RCE for application 16/824377 filed on 04/27/2022. Claims 1-8, 11-17, 19 and 20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Patent Pub. No. 2014/0306969 A1) in view of Lee et al. (US Patent Pub. No. 2016/0329030 A1) and Na et al. (US Patent Pub. No. 2016/0111055 A1)
Regarding claim 1, Tang teaches a display device (Tang, Fig. 1, display system 10) comprising:
a display panel (Tang, Fig. 1, display panel 104);
a data driver configured to generate data voltages based on output image data, and to provide the data voltages to the display panel (Tang, Fig. 1, driving circuit 102 with output unit 114 output driving signal DRV to drive the display panel); and
a controller configured to receive input image data and input frequency information from a host processor, and to provide the output image data to the data driver (Tang, Fig. 1 and [0025], control unit 118 in connection with other units receives display data DIN from host 100 and a frame rate/frequency to update the display),
wherein the controller (Tang, Fig. 1, driving circuit 102 with control unit 118 and seamless switch unit 120 and output unit 114) is configured to:
determine a target frequency by analyzing the input image data (Tang, [0025]-[0026], output a target adjustment rate FC as high frame rate or low frame rate according to the image being a dynamic display data or static display data respectively); 
selectively output the input image data as the output image data according to the target frequency (Tang, Fig. 3, 308, output the display data DIN according to the target frame rate FR);
determine whether or not an image represented by the input image data is changed; and
in response to determining that the image represented by the input image data is changed, operate the display in a high frame rate, and output the input image as the output image data (Tang, [0025]-[0026], output a target adjustment rate FC as high frame rate or low frame rate according to the image being a dynamic display data or static display data respectively; Tang, Fig. 2, when image is changed/updated from IMG0 to IMG1, both target frame rate FC and frame rate FR are in f_hi; Tang, Fig. 3, 308, output the display data DIN).
Tang does not seem to explicitly teach determine whether or not an image represented by the input image data is changed by determining whether or not the input frequency of the input image data is changed.
However, in a related art of operating a display in different mode according to the image is changed, Lee teaches a method to determine whether or not an image represented by the input image data is changed by determining whether or not the input frequency of the input image data is changed (Lee, [0067] and [0102], when a frame rate, i.e. input frequency, is changed, the processor determine that the input image is changed).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the method of determining an image is changed or not in the system of Tang. The suggestion/motivation would have been in order to reduce the amount of data to be analyzed, i.e. comparing just frame rate vs. comparing all the data of each pixel, to determine a change of image. Hence, could potentially increase the operating speed of the device as well.
And when utilizing Lee’s method of determining whether or not the input frequency of the input image data is changed, resulting in determining whether or not an image represented by the input image data is changed, the two steps are performed together.
Tang in view of Lee does not seem to explicitly teach the display panel including a plurality of pixels; 
determining mask ratio based on an input frequency represented by the input frequency information and the target frequency; 
output the image data as output image data by performing a masking operation on the input data with the masking ratio; and
operate the display in a high frame rate by not performing the masking operation.
However, in a related art of reducing frame rate/frequency of a display to reduce power consumption, Na teaches that a display panel is generally including a plurality of pixels (Na, [0048], display panel with a plurality of pixels);
performing reduce frame rate/frequency by:
determining mask ratio based on an input frequency represented by the input frequency information and the target frequency (Na, Fig. 5 and [0098]-[0108], when the higher frequency for a video/dynamic image is operating three times the lower frequency for a static image, a ratio of 1/3 is used to mask out 2nd, 3rd, 5th and 6th pulses); 
output the image data as output image data by performing a masking operation on the input data with the masking ratio (Na, Fig. 5 and [0098]-[0108], data driver does not output data voltage when the gate signal is masked to maintain a static image); and
operate the display in a high frame rate by not performing the masking operation (Na, Fig. 5, lower portion where the display is operating in high frequency and no pulse is masked out).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the masking operation/ratio of Na in the display of Tang in view of Lee. The suggestion/motivation would have been in order to further reduce power consumption as well as having a greater freedom to preciously control the frequency of the display (Na, [0029], [0090]).  
Regarding claim 2, Tang in view of Lee and Na teaches the limitations of the parent claim 1 and further teaches the controller is further configured to calculate the masking ratio by dividing the target frequency by the input frequency (Na, [0107], the ratio is the lower frequency, i.e. target frequency, to the higher frequency, input/original frequency).
 Regarding claim 3, Tang in view of Lee and Na teaches the limitations of the parent claim 1 and further teaches among the input image data of N frames, the controller is further configured to output the input image data of N*MR frames as the output image data, and to not output the input image data of remaining N*(1−MR) frames, where N is an integer greater than 0, and MR is the masking ratio greater than 0 and less than or equal to 1 (Na, Fig. 5, lower frequency is only output 1/3 of the frame as the higher frequency where 2/3 of the frame is not output).
Regarding claim 4, Tang in view of Lee and Na teaches the limitations of the parent claim 3 and further teaches the controller is further configured to generate a disable signal during a period of the remaining N*(1−MR) frames where the input image data are not output, and
wherein the data driver is configured to be disabled in response to the disable signal (Na, Fig. 5 and [0107]-[0108], mask out pulse and data driver does not output data voltage when the gate signal is masked; Na, [0127], a power control part to turn off data driver according to different mode to reduce power consumption).
Regarding claim 5, Tang in view of Lee and Na teaches the limitations of the parent claim 4 and further teaches the controller is further configured to:
perform data processing on the output image data (Na, Fig. 3, image converting part 220), and
wherein disable the data processing in response to the disable signal (Na, [0127], a power control part to turn off data driver according to different mode to reduce power consumption).
Regarding claim 6, Tang in view of Lee and Na teaches the limitations of the parent claim 1 and further teaches the controller is further configured to not perform the masking operation on the input image data, and is configured to output the input image data as the output image data, in response to the input frequency of the input image data being changed, or in response to an image represented by the input image data being changed (Na, Fig. 5, lower portion where no masking is performed, Na, [0099], video image is driven with high driving frequency; Tang, Fig. 2, when image is changed from IMG0 to IMG1 display is operating at high data rate f_hi, and when image is not changed for IMG1, display is operating at a lower frequency f_mid and f_lo).
Regarding claim 7, Tang in view of Lee and Na teaches the limitations of the parent claim 1 and further teaches the controller is further configured to calculate a final masking ratio by dividing the target frequency by the input frequency, and to gradually decrease the masking ratio from 1 to the final masking ratio such that a frequency of the output image data is gradually decreased from the input frequency to the target frequency (Tang, Fig. 2 and [0026], when transitioning from high frame rate f_hi to low frame rate f_lo as the target frame rate, a frequency f_mid is first made to gradually decrease the frequency; Na, [0107] different ratio can correspond to masking different number of clock signal for different frequencies).
Regarding claim 12, Tang in view of Lee and Na teaches the limitations of the parent claim 1 and further teaches a frame memory configured to store the input image data received from the host processor in a command mode, and 
wherein the controller is configured to receive the input image data from the frame memory in the command mode (Tang, Fig. 1, memory unit 112; Na, Fig. 9, buffer part 550).
Regarding claim 13, Tang teaches a display device (Tang, Fig. 1, display system 10) comprising:
a display panel (Tang, Fig. 1, display panel 104);
a data driver configured to generate data voltages based on output image data, and to provide the data voltages to the display panel (Tang, Fig. 1, driving circuit 102 with output unit 114 output driving signal DRV to drive the display panel); and
a controller configured to receive input image data and driving mode information from a host processor, and to provide the output image data to the data driver (Tang, Fig. 1 and [0025], control unit 118 in connection with other units receives display data DIN from host 100 and a frame rate/frequency to update the display, and driving in different frequency/mode based on the display data being static or dynamic),
wherein the controller (Tang, Fig. 1, control unit 118 and seamless switch unit 120) is configured to:
in response to the driving mode information corresponding to a still image mode, output the image data at a low frequency; 
determine whether or not an image represented by the input image data is changed; and 
in response to the driving mode information corresponding to a moving image mode and determining that the image represented by the input image data is changed, output the image data at a high frequency (Tang, [0025]-[0026], output a target adjustment rate FC as high frame rate or low frame rate according to the image being a dynamic display data or static display data respectively; Tang, Fig. 2, when image is changed/updated from IMG0 to IMG1, both target frame rate FC and frame rate FR are in f_hi; Tang, Fig. 3, 308, output the display data DIN).
Tang does not seem to explicitly teach determine whether or not an image represented by the input image data is changed by determining whether or not the input frequency of the input image data is changed.
However, in a related art of operating a display in different mode according to the image is changed, Lee teaches a method to determine whether or not an image represented by the input image data is changed by determining whether or not the input frequency of the input image data is changed (Lee, [0067] and [0102], when a frame rate, i.e. input frequency, is changed, the processor determine that the input image is changed).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the method of determining an image is changed or not in the system of Tang. The suggestion/motivation would have been in order to reduce the amount of data to be analyzed, i.e. comparing just frame rate vs. comparing all the data of each pixel, to determine a change of image. Hence, could potentially increase the operating speed of the device as well.
And when utilizing Lee’s method of determining whether or not the input frequency of the input image data is changed, resulting in determining whether or not an image represented by the input image data is changed, the two steps are performed together.
Tang in view of Lee does not seem to explicitly teach the display panel including a plurality of pixels; 
in response to the driving mode information corresponding to a still image mode, selectively output the input image data as the output image data by performing a masking operation on the input image data; and
output the input image data as the output image data without performing the masking operation on the input image data in response to the driving mode information corresponding to a moving image mode.
However, in a related art of reducing frame rate/frequency of a display to reduce power consumption, Na teaches that a display panel is generally including a plurality of pixels (Na, [0048], display panel with a plurality of pixels);
perform reduce frame rate/frequency by:
in response to the driving mode information corresponding to a still image mode selectively output the input image data as the output image data by performing a masking operation on the input image data (Na, Fig. 5 and [0098]-[0108], when the higher frequency for a video/dynamic image is operating three times the lower frequency for a static image, a ratio of 1/3 is used to mask out 2nd, 3rd, 5th and 6th pulses; mask out pulse and data driver does not output data voltage when the gate signal is masked); and
output the input image data as the output image data without performing the masking operation on the input image data in response to the driving mode information corresponding to a moving image mode (Na, Fig. 5, lower portion where no masking is performed, Na, [0099], video image is driven with high driving frequency).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the masking operation/ratio of Na in the display of Tang in view of Lee. The suggestion/motivation would have been in order to further reduce power consumption as well as having a greater freedom to preciously control the frequency of the display (Na, [0029], [0090]).  
Regarding claim 14, Tang in view of Lee and Na teaches the limitations of the parent claim 13 and further teaches the controller is configured to, in the still image mode, determine a target frequency by analyzing the input image data, determine a masking ratio based on the target frequency, and selectively output the input image data as the output image data by performing the masking operation on the input image data with the masking ratio (Na, Fig. 5 and [0098]-[0108], when the higher frequency for a video/dynamic image is operating three times the lower frequency for a static image, a ratio of 1/3 is used to mask out 2nd, 3rd, 5th and 6th pulses; Na, [0107], the ratio is the lower frequency, i.e. target frequency, to the higher frequency, input/original frequency).
Regarding claim 15, Tang in view of Lee and Na teaches the limitations of the parent claim 14 and further teaches the controller is configured to, in the still image mode, among the input image data of N frames, output the input image data of N*MR frames as the output image data, and not output the input image data of remaining N*(1−MR) frames, where N is an integer greater than 0, and MR is the masking ratio greater than 0 and less than or equal to 1 (Na, Fig. 5, lower frequency is only output 1/3 of the frame as the higher frequency where 2/3 of the frame is not output).
Regarding claim 16, Tang in view of Lee and Na teaches the limitations of the parent claim 14 and further teaches the controller is configured to, in the still image mode, determine a final masking ratio based on the target frequency, and gradually decrease the masking ratio from 1 to the final masking ratio such that a frequency of the output image data is gradually decreased to the target frequency (Tang, Fig. 2 and [0026], when transitioning from high frame rate f_hi to low frame rate f_lo as the target frame rate, a frequency f_mid is first made to gradually decrease the frequency; Na, [0107] different ratio can correspond to masking different number of clock signal for different frequencies).

Claims 8, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Patent Pub. No. 2014/0306969 A1) in view of Lee et al. (US Patent Pub. No. 2016/0329030 A1), Na et al. (US Patent Pub. No. 2016/0111055 A1) and Sultenfuss et al. (US Patent Pub. No. 2013/0278614 A1)
Regarding claim 8, Tang in view of Lee and Na teaches the limitations of the parent claim 14 and further teaches the controller is further configured to:
determine the masking ratio based on the input frequency represented by the input frequency information and the target frequency, and to selectively output the input image data as the output image data by performing the masking operation on the input image data with the masking ratio (Na, Fig. 5 and [0098]-[0108], data driver does not output data voltage when the gate signal is masked to maintain a static image).
Tang in view of Lee and Na does not seem to explicitly teach the controller is further configured to determine the target frequency based on a luminance distribution of the input image data.
However, in a related art of reducing power consumption when displayed a static/constant image Sultenfuss teaches a controller (Sultenfuss, Fig. 2 timing controller 28 including refresh rate module 50) configured to determine the target frequency based on a luminance distribution of the input image data (Sultenfuss, [0020] refresh rate module 50 determine a refresh rate based upon brightness of the visual image, e.g. dimly lit black and white word processing image relatively few refresh rate compared with a colorful family picture).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include function as suggested by Sultenfuss to further determine the target frequency based on the luminance of the input image in the display of Tang in view of Lee and Na. The suggestion/motivation would have been in order to further reduce the power consumption of the display by further reducing the refresh rate of the display based on the luminance of the input constant/static image (Sultenfuss, [0020]).
Regarding claim 11, Tang in view of Lee, Na and Sultenfuss teaches the limitations of the parent claim 8 and further teaches the controller is configured to calculate a final masking ratio by dividing the target frequency by the input frequency, and to gradually decrease the masking ratio from 1 to the final masking ratio such that a frequency of the output image data is gradually decreased from the input frequency to the target frequency (Tang, Fig. 2 and [0026], when transitioning from high frame rate f_hi to low frame rate f_lo as the target frame rate, a frequency f_mid is first made to gradually decrease the frequency; Na, [0107] different ratio can correspond to masking different number of clock signal for different frequencies).
Regarding claim 17, Tang in view of Lee and Na teaches the limitations of the parent claim 13 and further teaches wherein the controller is further configured to: 
determine a masking ratio based on the target frequency, and selectively output the input image data as the output image data by performing the masking operation on the input image data with the masking ratio (Na, Fig. 5, and [0098]-[0108], when the higher frequency for a video/dynamic image is operating three times the lower frequency for a static image, a ratio of 1/3 is used to mask out 2nd, 3rd, 5th and 6th pulses, lower frequency is only output 1/3 of the frame as the higher frequency where 2/3 of the frame is not output; Tang, Fig. 2 and [0026], when transitioning from high frame rate f_hi to low frame rate f_lo as the target frame rate, a frequency f_mid is first made to gradually decrease the frequency; Na, [0107] different ratio can correspond to masking different number of clock signal for different frequencies); and 
allow the input image data to be output as the output image data in response to the driving mode information representing the moving image mode (Na, [0109], video signal VI is normally output).
Tang in view of Lee and Na does not seem to explicitly teach the controller is further configured to determine the target frequency based on a luminance distribution of the input image data.
However, in a related art of reducing power consumption when displayed a static/constant image Sultenfuss teaches a controller (Sultenfuss, Fig. 2 timing controller 28 including refresh rate module 50) configured to determine the target frequency based on a luminance distribution of the input image data (Sultenfuss, [0020] refresh rate module 50 determine a refresh rate based upon brightness of the visual image, e.g. dimly lit black and white word processing image relatively few refresh rate compared with a colorful family picture).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the function as suggested by Sultenfuss to further determine the target frequency based on the luminance of the input image in the display of Tang in view of Lee and Na. The suggestion/motivation would have been in order to further reduce the power consumption of the display by further reducing the refresh rate of the display based on the luminance of the input constant/static image (Sultenfuss, [0020]).
Regarding claim 19, Tang in view of Lee, Na and Sultenfuss teaches the limitations of the parent claim 17 and further teaches the controller is configured to determine a final masking ratio based on the target frequency, and to gradually decrease the masking ratio from 1 to the final masking ratio such that a frequency of the output image data is gradually decreased to the target frequency (Tang, Fig. 2 and [0026], when transitioning from high frame rate f_hi to low frame rate f_lo as the target frame rate, a frequency f_mid is first made to gradually decrease the frequency; Na, [0107] different ratio can correspond to masking different number of clock signal for different frequencies).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Patent Pub. No. 2014/0306969 A1) in view of Lee et al. (US Patent Pub. No. 2016/0329030 A1), Na et al. (US Patent Pub. No. 2016/0111055 A1) and Unger (US Patent Pub. No. 2009/0322969 A1)
Regarding claim 20, Tang in view of Lee and Na teaches the limitations of the parent claim 13 and further teaches a frame memory configured to store the input image data received from the host processor (Tang, Fig. 1, memory unit 112).
Tang in view of Lee and Na does not seem to explicitly teach wherein the still image mode is a command mode in which the controller is configured to receive the input image data stored in the frame memory, and 
wherein the moving image mode is a video mode in which the input image data are not stored in the frame memory and the controller is configured to receive the input image data from the host processor.
However, in a related art of reducing power consumption when displayed a static/constant image, Unger teaches a frame memory that wherein a still image mode is a command mode in which a controller is configured to receive the input image data stored in the frame memory, and 
wherein a moving image mode is a video mode in which the input image data are not stored in the frame memory and the controller is configured to receive the input image data from the host processor (Unger, Fig. 2, and [0021]-[0022], S/H frame buffer 44, switch 32, in video mode, video from video source is passed through switch 32 directly and buffer is refreshed with the video data, and in static mode, buffer 44 storing the previous frame and switch 32 switch to outputting frame stored in buffer 44).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to incorporate the memory/buffer of Unger into the display of Tang in view of Lee and Na. The suggestion/motivation would have been in order to provide a static image without the need for a video source to continually operate and refresh static image, hence further reduce power consumption (Unger, [0022]).

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argued that Tang, Lee does not disclose not performing the mask operation based on a determination that both (a) image represented by image data has change, and (b) the input frequency of input image data has changed. It is noted that the claims does not exclude indirect determination of image data change from the determination of input frequency change. See flowchart and result table below for more detail. 

    PNG
    media_image1.png
    794
    730
    media_image1.png
    Greyscale

The claims only recite not to perform masking operation in that one scenario the input frequency is changed and the image is changed, and as shown in the flowchart and the result table above, the combination of Tang in view of Lee and Na teaches not to perform masking operation in that scenario. Hence teaches the instant claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2008/0136752 A1 to Inoue et al. discloses a similar invention as recited, specifically determining that the frame frequency of an input image is changed or not, see Fig. 9, frame frequency measuring circuit 81 and [0183].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693